DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species 6, figure 7, corresponding to claims 1-3, 5, 8-9, 14, 18, 22, 30, 32-34, 36, 46, 48-50, and 53, in the reply filed on 3/29/22 is acknowledged.
Further, it is noted that the Specification states the electrically connection between the arm and the capacitor dies can be made using a wire or a bump and Applicant’s elects the use of a bump.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
A Drawing is required that details the elected species showing the use of a conductive bump to electrically connection the arm and the capacitor dies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 9, 14, 18, 30, 32-34, and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Khalil et al., US 2021/0202408.
Regarding claim 1, Khalil (see marked up figure 7 below) teaches a packaged radio frequency ("REF") transistor amplifier, comprising:
a package housing 700;
an RF transistor amplifier die 740 that is mounted within the package housing;
a first capacitor die 3 that is mounted within the package housing;
an input leadframe 4 that extends through the package housing to electrically connect (through wires) to a gate terminal 756 of the RF transistor amplifier die 740;
an output leadframe 5 that extends through the package housing to electrically connect (through wires) to a drain terminal 754 of the RF transistor amplifier die 740, the output leadframe 5 including an output pad region 704, an output lead 2 that extends outside of the package housing, and a first arm 1 that extends from one of the output pad region 2 and the output lead 2 to be adjacent the first capacitor die 3.

    PNG
    media_image1.png
    701
    744
    media_image1.png
    Greyscale

With respect to claim 2, Khalil teaches the first capacitor die 3 is a first output impedance matching capacitor die 3, and wherein the first arm 1 is part of an electrical path connecting a drain terminal 754 of the RF transistor amplifier die 740 to the first output impedance matching capacitor die 3.
As to claim 5, Khalil (see marked up figure 7 above) teaches the output leadframe 5 further comprises a second arm 6 that extends from one of the output pad region and the output lead 2 to be adjacent a second output impedance matching capacitor die 7.
In re claim 8, Khalil (see marked up figure 7 above & figure 8) teaches a distal end of the first arm 1 is outside the package housing (704 extends outside and 792 is parallel to 704).
Concerning claim 9, Khalil (see marked up figure 7 above & figure 8) teaches the distal end of the first arm 1 is configured to be connected to a direct current voltage source 796.
Pertaining to claim 14, Khalil (see marked up figure 7 above) teaches the input leadframe 4 includes an input pad region 702, an input lead 8, and a third arm 9 that extends from the input pad region 702 to outside the package housing to provide a direct current voltage source input.
In claim 18, Khalil (see marked up figure 7 above) teaches the input leadframe 4 further comprises a fourth arm 10 that extends from the input pad region 8.
Regarding claim 30, Khalil (see marked up figure 7 above) teaches a packaged radio frequency ("RF") transistor amplifier, comprising:
a package housing 700;
an RF transistor amplifier die 740 that is mounted within the package housing;
an input leadframe 4 that includes an input lead 702 that extends through the package housing to electrically connect to a gate terminal 756 of the RF transistor amplifier die 740;
a monolithic output leadframe 5 that includes an output lead 2, a direct current lead 793 and an electrical connection (arm 1) between the output lead 2 and the direct current lead 793,
wherein the output lead 2 extends through a first portion of the package housing to electrically connect to a drain terminal 754 of the RF transistor amplifier die 740, and the direct current lead 793 extends through a second portion of the package housing that is spaced apart from the first portion of the package housing.
With respect to claim 32, Khalil (see marked up figure 7 above) teaches the output leadframe 5 further includes an output pad region 704, and wherein the direct current lead 793 comprises an arm 1 that extends from the output pad region 704.
As to claim 33, Khalil (see marked up figure 7 above) teaches a first capacitor die 32, wherein a portion of the first arm 1 is adjacent the first capacitor die 3.
In re claim 34, Khalil (see marked up figure 7 above) teaches the first capacitor die 3 is a first output impedance matching capacitor die, and wherein the first arm 1 is part of an electrical path connecting a drain terminal 756 of the RF transistor amplifier die 740 to the first output impedance matching capacitor die 3.
Concerning claim 40, Khalil (see marked up figure 7 above) teaches the input leadframe 4 is a monolithic input leadframe 4 that includes the input lead 702 and a second direct current lead 793 and an electrical connection between the input lead 702 and the second direct current lead 793, and wherein the input lead 702 and the second direct current lead 793 extend through spaced apart portions of the package housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al., US 2021/0202408, as applied to claim 1 above.
Pertaining to claim 3, though Khalil fails to teach a width of the first arm is less than half a width of the output pad region, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the first arm width through routine experimentation (MPEP 2144.05).
In claim 22, though Khalil fails to teach the first output impedance matching capacitor die 3 is connected to the first arm 1 by a first conductive bump, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a first conductive bump in the invention of Khalil because it is an obvious variation of Khalil.  Khalil teaches a bump to connect the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.   A skilled artisan realizes the opposite could be used, meaning bumps could be used to connect it to the first arm and wires to connect it to the leadframe, or even bumps only.  
Alternatively, the bumps to attach it to the leadframe meet this limitation in that the claim uses comprising language and doesn’t explicitly state the use of ONLY bumps.  Meaning bumps aren’t required to makes both ends of the connection.
Claims 46, 48-50, and 53 is/are rejected under 35 U.S.C. 102/103 as being anticipated by, or alternatively, unpatentable over Khalil et al., US 2021/0202408.
Pertaining to claim 46 Khalil (see marked up figure 7 above) teaches a packaged radio frequency ("RF") transistor amplifier, comprising:
a package housing;
an RF transistor amplifier die 740 that is mounted within the package housing;
a first output impedance matching capacitor die 3 that is mounted within the package housing;
an input leadframe 4 that electrically connects to a gate terminal 756 of the RF transistor amplifier die 740; and
an output leadframe 5 that includes an output lead 704 that extends through the package housing to electrically connect to a drain terminal 754 of the RF transistor amplifier die 740,
wherein the output leadframe 5 is mounted on the first output impedance matching capacitor die 3 and electrically connected to the first output impedance matching capacitor die 3 via a first conductive bump.
Khalil teaches a bump connects the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.  Since the claim uses comprising language and doesn’t explicitly require the use of ONLY bumps this limitation is taught.
It could be argued that Khalil fails to teach the use of a first conductive bump.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a first conductive bump in the invention of Khalil because it is an obvious variation of Khalil.  Khalil teaches a bump to connect the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.   A skilled artisan realizes the opposite could be used, meaning bumps could be used to connect it to the first arm and wires to connect it to the leadframe, or even bumps only.  
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In claim 48, Khalil (see marked up figure 7 above) teaches the output leadframe 5 is a monolithic structure that further comprises an output pad region 704 and a first arm 1, and wherein the first arm 1 is directly connected to the first output impedance matching capacitor die 3 via the first conductive bump.
Khalil teaches a bump connects the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.  Since the claim uses comprising language and doesn’t explicitly require the use of ONLY bumps this limitation is taught.
It could be argued that Khalil fails to teach the use of a first conductive bump.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a first conductive bump in the invention of Khalil because it is an obvious variation of Khalil.  Khalil teaches a bump to connect the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.   A skilled artisan realizes the opposite could be used, meaning bumps could be used to connect it to the first arm and wires to connect it to the leadframe, or even bumps only.  
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 49, Khalil (see marked up figure 7 above) teaches the output leadframe 5 further comprises a second arm 6 that is directly connected to a second output impedance matching capacitor die 7 by a second conductive bump.
Khalil teaches a bump connects the first output impedance matching capacitor die 3 to the leadframe and wires to connect it to the first arm.  Since the claim uses comprising language and doesn’t explicitly require the use of ONLY bumps this limitation is taught.
It could be argued that Khalil fails to teach the use of a second conductive bump.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a second conductive bump in the invention of Khalil because it is an obvious variation of Khalil.  Khalil teaches a bump to connect the second output impedance matching capacitor die 7 to the leadframe and wires to connect it to the first arm.   A skilled artisan realizes the opposite could be used, meaning bumps could be used to connect it to the second arm and wires to connect it to the leadframe, or even bumps only.  
The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
With respect to claim 50, Khalil (see marked up figure 7 above & figure 8) teaches a distal end of the first arm 1 is outside the package housing (704 extends outside and 792 is parallel to 704).
As to claim 53, Khalil (see marked up figure 7 above) teaches the input leadframe 4 is a monolithic structure that includes an input pad region 8, the input lead 702, and a third arm 9 that extends from the input pad region 8 to outside the package housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                            5/31/22